Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Linley Gwennap (SOFT MACHINES TARGETS IPC BOTTLENECK, October 27, 2014, hereinafter Linley) in view of Rachakonda et al. (US 2011/0145909).

Regarding claim 1, Linley discloses 
An apparatus, comprising:
a processing unit including a plurality of processing cores including a first processing core and a second processing core (Fig. 3 physical cores);
wherein the apparatus is configured such that a virtual processing core is capable of being virtualized utilizing at least a portion of the first processing core and at least a portion of the second processing core such that at least one of the at least portion of the first processing core or the at least portion of the second processing core includes only a part thereof (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that comprises more than one physical core, while the light thread runs on a virtual core that uses only a portion of a physical core).
Linley does not disclose a processing unit including a plurality of processing cores including a first processing core and a second processing core connected via a first communication bus. Rachakonda discloses a processing unit including a plurality of processing cores including a first processing core and a second processing core connected via a first communication bus (paragraph [0008]: The CPUs, which in one embodiment may be a pair of cores, are coupled to the remainder of the SoC via an internal front side bus (FSB) interconnect; paragraph [0018]: virtual core chop (VC) refers to the ability to make a dual-core processor look like a single core processor without physically changing the silicon; paragraph [0028]: Thus in order to reduce the number of routes in the narrow routing channel in between the two CPU cores, the DFX access buses used for ATPG (scan) and DAT modes can be multiplexed with the functional data bus (i.e., iFSB)). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Liney by connecting a pair of cores of CPU via bus of Rachakonda. The motivation would have been to reduce the number of routes in the narrow routing channel in between the two CPU cores (Rachakonda paragraph [0028]).
Regarding claim 7 referring to claim 1, Linley discloses A computer program product embodied on a non-transitory computer readable medium, comprising: code for cooperating with ... (page 3 left column: VISC processor can be viewed as having global hardware for branch prediction as well as for fetching, grouping, tracking, and retiring instructions, but local hardware for scheduling and executing instructions and accessing memory).
Regarding claim 13 referring to claim 1, Linley discloses A method, comprising: cooperating with ... (See the rejection for claim 1).

Regarding claims 2, 8, and 14, Linley discloses 
wherein the processing unit includes a central processing unit (page 1 left column: Soft Machines disclosed a new CPU technology that greatly improves performance on single-threaded applications; page 3 left column: Figure 3 shows an example with two active threads: one heavy (high performance) and one light. In a processor with several identical cores, each thread would run on one core, wasting cycles for the light thread and limiting performance for the heavy thread. In a VISC design with two physical cores, the heavy thread is split into two hardware threads, one running on each core. Note that the second core automatically shares its resources between the heavy thread and the light thread, because a VISC core can mix instructions from multiple threadlets).

Regarding claims 3, 9, and 15, Linley discloses 
wherein the apparatus is configured such that at least one of the at least portion of the first processing core or the at least portion of the second processing core include a subset of circuits thereof (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that comprises more than one physical core, while the light thread runs on a virtual core that uses only a portion of a physical core).

Regarding claims 4, 10, and 16, Linley discloses 
wherein the apparatus is configured such that at least one of the at least portion of the first processing core or the at least portion of the second processing core include a subset of functionality thereof (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that comprises more than one physical core, while the light thread runs on a virtual core that uses only a portion of a physical core).

Regarding claims 5, 11, and 17, Linley discloses 
wherein the apparatus is configured such that the part includes a fractional part (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that comprises more than one physical core, while the light thread runs on a virtual core that uses only a portion of a physical core).

Regarding claims 6, 12, and 18, Linley discloses 
wherein the apparatus is configured such that the apparatus is configured such that the virtual processing core is capable of being virtualized utilizing the at least portion of the first processing core and the at least portion of the second processing core such that both the at least portion of the first processing core and the at least portion of the second processing core include only a part thereof (Figure 3. Soft Machines virtual cores. A single virtual core can comprise multiple physical cores or only a portion of a physical core; page 3 right column: Soft Machines calls this approach “virtual cores.” From a software viewpoint, the heavy thread runs on a single virtual core that comprises more than one physical core, while the light thread runs on a virtual core that uses only a portion of a physical core).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        5/28/2022